Citation Nr: 0707054	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent 
for residuals of a shrapnel fragment wound to the right 
buttock, involving Muscle Group XVII.

2. Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected 
shrapnel fragment wound to the right buttock. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1950 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a video hearing before the 
Board in February 2007 and the transcript is of record.  In 
February 2007, a motion was granted to advance this case on 
the Board's docket.

The issue of entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected 
shrapnel fragment wound to the right buttock, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's residuals of his shrapnel fragment wound to the 
right buttock include a 9 x 2 cm, partially deep, well-healed 
scar, numbness, pain on repetition, and atrophy of the 
underlying tissue involving muscle group XVII.




CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a shrapnel fragment wound to the right 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.73, Diagnostic Code 5317 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The veteran alleges that the residuals of his shrapnel 
fragment wound are worse than the current rating indicates.  
Specifically, the veteran complains of pain and numbness in 
the afflicted area affecting his ability to sit for long 
periods of time.  He also sits leaned to the left because 
allegedly putting pressure directly on the afflicted area is 
painful and uncomfortable.  The awkward posture affects his 
ability to sit for long periods of time without pain or 
increased numbness.

The veteran's condition is currently rated 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5317, which 
pertains to muscle injuries affecting the extension of hip or 
pelvic girdle group 2, or Muscle Group XVII. Muscle Group 
XVII, in regard to extension of hip, includes the following 
functions: (1) abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV (6) in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  In regard to pelvic girdle group 2, 
Muscle Group XVII include the following functions: (1) 
Gluteus maximus; (2) gluteus medius; (3) gluteus minimus. 
Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (20 percent); 
moderately severe (40 percent); and severe (50 percent). 38 
C.F.R. § 4.73, DC 5317. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a). A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Currently, the veteran's disability is 
rated as "moderate" under Muscle Group XVII. 

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles would result from an 
injury that is through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring. The history and complaint 
would be service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. Objective findings would be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

The medical evidence is scarce in this case.  The veteran's 
outpatient treatment records from 2005 are silent as to any 
complaints or treatment to his service-connected condition.  
The veteran was afforded a VA examination in March 2005 to 
ascertain the current severity of the condition.  In regard 
to muscle atrophy, the examiner found atrophy of the 
underlying tissue, a 9 x 2 cm scar, partially deep and 
partially superficial and numbness in the afflicted area. The 
examiner found no evidence of muscle hernia (other than the 
scar), no recurrent infection or drainage, no nerve, artery, 
bone or joint involvement and no weakness.  No limitation of 
function or motion was found, but the examiner did note some 
increased pain and tenderness after repetitive use in the 
seated position.  X-rays revealed a small metallic foreign 
body embedded in the soft tissue in the proximal thigh at the 
level with the proximal shaft of the right femur in the 
medial aspect.  X-rays also indicate moderate degenerative 
arthritic changes of both hips.  

The in-service history of the injury, according to the 
veteran's service medical records, indicates that the veteran 
received the wound on February 15, 1951 in Korea.  The wound 
was dressed and he was treated with penicillin until he could 
be admitted into a medical facility on February 21, 1951.  At 
that time, the medical records indicate that the injury 
included shell fragment and laceration of soft tissues, but 
with no evidence of artery or nerve injury.  The injury was 
treated with suture by spinal anesthesia on March 1, 1951. 
The healing process was without infection, threatening 
breakdown or any other major incident and the veteran was 
ready to return to duty on March 17, 1951.

In the instant case, the Board finds that the veteran's 
service-connected residuals of an in-service shrapnel 
fragment wound to the right buttock do not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
based upon impairment of the affected muscles. 

The veteran's injury was not a through and through wound, 
although the evidence indicates the wound was deep and 
penetrating causing underlying soft tissue damage.  Although 
the service medical records indicate the veteran was 
hospitalized for several weeks, there was no prolonged 
infection or other complication with his injury.  Indeed all 
records indicate that his wound healed well with minimal 
residuals.  The current medical evidence indicates some 
numbness in the afflicted area, but with no evidence of 
nerve, artery, bone or joint involvement.  Physical 
examination could not confirm most of the "cardinal signs" 
of impairment such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  However, the 
examiner did note the veteran's increased pain and tenderness 
on repetitive use in the seated position as well as atrophy 
of the muscle. 

The evidence does show that there is a metallic object 
foreign body in the soft tissue in the proximal thigh at the 
level with the proximal shaft of the right femur.  Although 
one of the criteria for a severe disability includes retained 
fragments, no single factor is controlling for rating 
purposes.  See Robertson v. Brown, 5 Vet. App. 70 (1993); 
Tropf v. Nicholson, 20 Vet. App. 317 (2006) (regulation 
setting forth classification of muscle injuries as slight, 
moderate, moderately severe or severe employs essentially a 
totality-of-the-circumstances test and no single factor is 
per se controlling in determining the rating for a muscle 
injury).  In this case, as described above, none of the 
criteria for a moderately severe disability are met, so the 
fact that one criteria for a severe disability is present 
does not mean that the overall disability picture 
approximates such a rating.

Although there are some "cardinal signs" of impairment, it 
would be hard for the Board to find a "moderately severe" 
impairment in light of the lack of medical treatment through 
the years.  There simply is no evidence of consistent 
complaints of cardinal signs and symptoms of muscle 
disability.  It is clear the veteran's injury affects the way 
he is able to sit comfortably and has resulted in some muscle 
atrophy as well as numbness in the afflicted area.  That most 
nearly fits the criteria of a "moderate" disability, but no 
more.   

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other 
words, in addition to the muscle impairment rated under DC 
5317, if the veteran has other symptoms due to the right 
buttock wound, a separate rating could be assigned.  For 
example, the veteran's disability may also be rated based on 
scars or damage to internal organs. 

The RO did consider whether the veteran is entitled to a 
separate rating for his scar. There are multiple diagnostic 
codes designated for scars, located under DCs 7801-7805, 
depending on the location, size and severity of the scar. 38 
C.F.R. § 4.118, DCs 7801-7805.  Scars (other than head, face 
or neck) that are deep or that cause limited motion are 
evaluated under DC 7801 while superficial scars (other than 
head, face or neck) may be evaluated under DCs 7802-7805.

Under DC 7801, a scar (other than head, face or neck) that is 
deep or causes limited motion is evaluated as 10 percent 
disabling for an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for scars 
affecting an area or areas exceeding 12 square inches (77 sq. 
cm).  A 30 percent rating is assigned for scars affecting an 
area or areas exceeding 72 square inches (465 sq. cm).  A 
deep scar is defined in the regulations as associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2). 

Superficial scars, those not associated with underlying soft 
tissue damage, are assigned a 10 percent rating under DC 7802 
if the area or areas affected is 144 square inches (929 sq. 
cm) or greater.  38 C.F.R. § 4.118, DC 7802, Note (2).  A 10 
percent rating may also be assigned under DC 7803 for 
"unstable" superficial scars, or one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Id., DC 7803, Note (1).  A 10 percent rating is warranted 
under DC 7804 for superficial scars that are painful on 
examination.  Id., DC 7804.  

The Board finds that a separate compensable rating for the 
veteran's scar is not warranted for the following reasons. 
The veteran was afforded a March 2005 VA scar examination.  
The scar was measured at 9 x 2 cm. and not found to be 
painful on examination, although some numbness was found.  
With regard to whether the veteran's scar is deep or 
superficial, the examiner noted as follows: "The scar is 
superficial in the superior 3 to 4 cm, but the inferior 5 cm 
are deep."  The examiner also noted that there is no 
adherence to underlying tissue although the scar is slightly 
indented due to atrophy of the underlying tissue. The 
examiner noted that the texture of the skin was normal with 
no noticeable inflammation, edema or keloid formation nor did 
the scar cause limitation of motion or function.  There was 
also no area of indurations or inflexibility of the skin in 
the area of the scar.

In short, only part of the 18 sq. cm. scar was deemed 
"deep." Regardless of the scar being "deep" or 
"superficial," it simply is not a large enough afflicted 
area to be compensable under DC 7801 or DC 7802.  The 
veteran's scar is not "unstable" or painful on examination 
and therefore DCs 7803 and 7804 are inapplicable. 

The Board notes that, under 7805, a scar may also be rated 
based on limitation of function of affected part by analogy.  
See 38 C.F.R. § 4.118, DCs 7805.  Specifically, limitation of 
function of the hips and thighs are rated under 38 C.F.R. § 
4.71a, DCs 5250-5255.  However, a separate rating under DC 
7805, which requires evaluation of the limitation of function 
of the affected part, would constitute pyramiding here 
because, as explained above, the veteran's disability rating 
under DC 5317 already contemplates musculoskeletal impairment 
of the hips and thighs.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Accordingly, DC 7805 is inapplicable here. 

Consequently, the Board concludes that the veteran's 
residuals from his shrapnel fragment wound is adequately 
evaluated by the current 20 percent rating in that it 
reflects moderate impairment. Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in November 2004.  That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The 2004 letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Attempts were also made to obtain his records from 
the Social Security Administration. The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
March 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's condition since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an increased rating greater than 20 percent 
for residuals of a shrapnel fragment wound to the right 
buttock, involving Muscle Group XVII, is denied.


REMAND

The veteran claims he currently has a low back condition 
secondary to his service-connected shrapnel fragment wound to 
the right buttock.  Specifically, because of his service-
connected wound, the veteran always sits leaned over on his 
left side.  He testified during his February 2007 Board 
hearing that it simply is too painful and uncomfortable to 
sit any other way.  He testified that he has sat leaned over 
ever since the military and he believes that this is the 
reason for his low back pain.  He alleges he had a spinal 
fusion surgery in the early 1990s and has never had a back 
injury. 

The only medical evidence of record includes outpatient 
treatment records from 2005, which note the veteran's prior 
surgery, but do not indicate any current back diagnosis.  The 
veteran was treated in the 1990s by a private surgeon whom he 
cannot remember and, therefore, attempts to obtain those 
records were never made.  To the extent the veteran 
identifies those or any other back treatment, the RO should 
make an effort to obtain his medical records to ensure the 
record is complete.

The Board notes that the record does not currently contain a 
diagnosis of any back condition.  However, a VA examination 
is warranted for the following reasons.  The veteran is 
competent to give evidence about symptoms he experiences.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he has testified that he experiences low back pain, to 
include numbness down his left leg, and that he had a prior 
back surgery.  He also testifies that he has never had a back 
injury.  


He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board observed and noted during his hearing the veteran's 
posture and that he leaned to his left side while sitting.  
However, the veteran's testimony that his posture is 
responsible for any low back condition is not competent for 
VA purposes. 

No medical opinion has been requested on the subject.  In 
order to give the veteran the benefit of the doubt, the RO 
should afford him with a VA examination to ascertain what, if 
any, back conditions the veteran currently has and the likely 
etiology of any condition found.  Cf. Duenas v. Principi, 18 
Vet. App. 512 (2004).

The RO should also take this opportunity to obtain any and 
all recent VA outpatient treatment records from October 2005 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records for any past back 
treatment.  If he does so, the RO should 
request these medical records, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain the veteran's medical records 
for his back condition from the VA medical 
system in Lorain, Ohio from October 2005 to 
the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed low back condition, secondary to 
residuals from a shrapnel fragment wound to 
determine the extent and likely etiology of 
any back condition(s) found, specifically 
addressing whether the veteran's back 
condition was caused or aggravated by his 
service-connected shrapnel fragment wound. 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


